             Case 2:17-cv-02415-TLN-CKD Document 35 Filed 03/26/21 Page 1 of 3


     MELISSA C. NOLD, ESQ., SBN 301378
 1   NOLD LAW
     521 Georgia Street,
 2   Vallejo, California 94590
     Tel: (707)644-4004
 3   Email: melissa@noldlaw.com
 4   ADANTE POINTER, ESQ., SBN 236229
     PATRICK BUELNA, ESQ., SBN 317043
 5
     POINTER & BUELNA, LLP
 6
     LAWYERS FOR THE PEOPLE
     Well Fargo Center
 7   1901 Harrison St., Suite 1140,
     Oakland, CA 94612
 8   Tel: 510-929-5400
     Email: APointer@LawyersFTP.com
 9   Email: PBuelna@LawyersFTP.com

10   Attorney for PLAINTIFFS

11                             UNITED STATES DISTRICT COURT

12                     FOR THE EASTERN DISTRICT OF CALIFORNIA

13
     G.M., et al;                               ) Case No.: 2:17-cv-02415-TLN-CKD
14                                              )
                          Plaintiff,            ) STIPULATION AND ORDER TO SET A
15                                              ) CASE SCHEDULE
       vs.                                      )
16                                              )
                                                )
17   ADAM POOLE, et al.                         )
                                                )
18                                              )
                          Defendant.
                                                )
19                                              )

20

21

22

23

24

25




                                       STIPULATION AND ORDER
                                                -1
           Case 2:17-cv-02415-TLN-CKD Document 35 Filed 03/26/21 Page 2 of 3


            IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiffs and
 1
     Defendants by and through their designated counsel, that:
 2
            WHEREAS, the parties met and conferred
 3          WHEREAS, on November 15, 2017, Plaintiffs filed their Complaint. (Doc. 5).
 4          WHEREAS, on January 5, 2018, Defendants filed a motion to dismiss. (Doc. 7).
            WHEREAS, on September 19, 2019, the Court granted the motion to dismiss but granted
 5
     Plaintiffs leave to amend. (Doc. 16).
 6
            WHEREAS, on October 11, 2019, Plaintiffs filed a First Amended Complaint. (Doc. 17).
 7          WHEREAS, on October 30, 2019, Defendants filed their Answer. (Doc. 18).
 8          WHEREAS, on August 24, 2020, Plaintiffs filed a Motion for Leave to file a Second

 9
     Amended Complaint. (Doc. 26; 28).
            WHEREAS, the spread of the COVID-19 virus has caused the State of California Governor
10
     and the Counties of Sacramento, Alameda and San Francisco to issue shelter-in-place order that
11
     severely limited business and strictly limited contact with other people that commenced March 23,
12   2020 and has only recently begun to be less restrictive;

13          WHEREAS, the shelter-in-place order has closed the law offices of plaintiffs’ counsel and
     delayed both sides ability to conduct discovery;
14
            WHEREAS, the parties recently met and conferred and agreed on a case schedule:
15

16          Fact Discovery Cut-Off:                          October 4, 2021
17          Expert Witness Disclosures:                      October 4, 2021
18
            Rebuttal Expert Witness Disclosures:             October 18, 2021
19
            Expert Discovery Cutoff:                         November 5, 2021
20
            Last Day to File Dispositive Motion              November 19, 2021
21
     /
22
     /
23
     /
24
     /
25




                                             STIPULATION AND ORDER
                                                        -2
           Case 2:17-cv-02415-TLN-CKD Document 35 Filed 03/26/21 Page 3 of 3


           IT IS SO AGREED.
 1

 2   Dated: March 24, 2021

 3
                                                 /s/Patrick Buelna____
 4
                                                 PATRICK M. BUELNA
                                                 Attorneys for Plaintiffs
 5

 6   Dated: March 25, 2021

 7                                               /s/LeeAnn E. Whitmore (auth. 3/25/21)_
                                                 LeeAnn E. Whitmore
 8                                               Attorneys for Defendants

 9

10
           IT IS SO ORDERED.
11

12
     Dated: March 25, 2021
13                                              Troy L. Nunley
                                                United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25




                                  STIPULATION AND ORDER
                                           -3
